Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,                   Jan 30 2014, 6:13 am
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

LISA DIANE MANNING                                   GREGORY F. ZOELLER
Manning Law Office                                   Attorney General of Indiana
Danville, Indiana
                                                     JAMES B. MARTIN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DERRICK BARBOUR,                                     )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 32A01-1304-CR-144
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                     APPEAL FROM THE HENDRICKS SUPERIOR COURT
                             The Honorable Mark A. Smith, Judge
                              Cause No. 32D04-1109-CM-1297


                                          January 30, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                      Case Summary

       Derrick Barbour appeals his conviction for Class A misdemeanor operating a motor

vehicle with a blood-alcohol concentration greater than or equal to 0.15 and an infraction

for driving with a suspended license. Hendricks County Sheriff’s Department Deputy Jeff

Hughes received a tip that an intoxicated man left the scene of a domestic disturbance

driving a red Ford pick-up truck. He then saw a red Ford pick-up truck in the area and

initiated a traffic stop after seeing the truck cross the dashed center line twice. The driver

of the truck, Barbour, was intoxicated. Barbour argues that Deputy Hughes did not have

reasonable suspicion to stop him. We disagree and affirm.

                              Facts and Procedural History

       On an early morning in September 2011, Deputy Hughes, while working off-duty

employment, received a call from dispatch that there was a domestic disturbance and an

intoxicated man left the scene of the disturbance driving a red Ford pick-up truck. As

Deputy Hughes approached the area of the dispute in his marked police car, he saw a red

Ford pick-up truck driving in the opposite direction on Big Stone Drive. Deputy Hughes

saw the truck turn east onto 56th Street. 56th Street is a divided highway with four lanes.

Deputy Hughes turned around and began following the truck. He followed the truck for

about ten seconds. Deputy Hughes saw the truck drift across the dotted line from the right

into the left lane twice. According to Deputy Hughes, “it was almost like he was looking

in his rear view mirror how people kind of with my experience a lot of people when you

turn around and get behind a vehicle they’ll often times drift over like that.” Tr. p. 47.

Deputy Hughes activated his emergency lights and stopped the red Ford pick-up truck.


                                              2
       Deputy Hughes spoke to the driver, who identified himself as Barbour. According

to Deputy Hughes, Barbour’s eyes were glassy and unfocused. Deputy Hughes also

noticed that Barbour was speaking slowly and slurring his words. As he was speaking to

Barbour, he also smelled alcohol. Deputy Hughes told Barbour that he was stopped

because he drifted out of his lane without signaling. The officer also confirmed that

Barbour had just gotten into an argument and left his house in his truck.

       Meanwhile, Deputy John Brown heard over the dispatch radio that Deputy Hughes

had stopped an individual matching the description of the suspect in the domestic dispute.

Deputy Brown drove to the traffic stop because Deputy Hughes was alone. Once Deputy

Brown arrived, Deputy Hughes explained to Deputy Brown that he was off-duty.

       Deputy Brown told Deputy Hughes that he would continue the investigation.

Deputy Brown then spoke with Barbour and informed him that he was continuing Deputy

Hughes’s investigation. When Deputy Brown spoke with Barbour, he noticed that Barbour

was intoxicated. According to Deputy Brown, Barbour had red, bloodshot eyes, was

verbally abusive, and was staggering.      Deputy Brown could also smell alcohol on

Barbour’s breath.

       Based upon his observations, Deputy Brown administered three standardized field-

sobriety tests—the horizontal gaze nystagmus test, the one-leg-walk-and-turn test, and the

one-legged-stand test. Barbour failed all three tests. Deputy Brown then determined that

he had probable cause to find Barbour intoxicated and invoked Indiana’s implied consent

law. Barbour consented to taking a chemical breath test at the Brownsburg Police

Department; the test showed that Barbour’s blood-alcohol concentration was 0.19. Ex. 4.


                                             3
       The State charged Barbour with Class A misdemeanor operating a motor vehicle

while intoxicated and Class A misdemeanor operating a motor vehicle with a blood-alcohol

concentration greater than or equal to 0.15. Appellant’s App. p. 10. He was also charged

with driving on a suspended license as an infraction. Id. at 1.

       A bench trial was held. During Deputy Hughes’s testimony, Barbour moved to

suppress all evidence resulting from the traffic stop for lack of probable cause, arguing that

the stop was based on an uncorroborated tip. Tr. p. 63-64. The trial court denied the

motion. Id. at 64. At the conclusion of trial, Barbour again moved to suppress all evidence

resulting from the traffic stop for lack of probable cause, arguing this time that no

reasonable suspicion existed because his lane movement was consistent with someone

checking their rear-view mirror. Id. at 117-19. The trial court again denied the motion.

Id. at 119.

       The trial court found Barbour not guilty of Class A misdemeanor operating a motor

vehicle while intoxicated and guilty of Class A misdemeanor operating a motor vehicle

with a blood-alcohol concentration greater than or equal to 0.15. Id. at 125-26. The trial

court also found Barbour guilty of the driving-with-a-suspended-license infraction. The

trial court sentenced Barbour to 180 days executed in the Hendricks County Jail and

suspended his driver’s license for 90 days. Id. at 136.

       Barbour now appeals.

                                 Discussion and Decision

       Barbour argues that the trial court erred in admitting evidence related to his traffic

stop because Deputy Hughes lacked reasonable suspicion to initiate a traffic stop. The


                                              4
admissibility of evidence is within the sound discretion of the trial court, whose decision

is afforded great deference on appeal. Bacher v. State, 686 N.E.2d 791, 793 (Ind. 1997).

We do not reweigh the evidence, and we consider conflicting evidence most favorable to

the judgment. Gunn v. State, 956 N.E.2d 136, 138 (Ind. Ct. App. 2011). However, this

Court reviews de novo the trial court’s determination that reasonable suspicion exists.

Sanders v. State, 989 N.E.2d 332, 334 (Ind. 2013), reh’g denied.

       Both Article 1, Section 11 of the Indiana Constitution and the Fourth Amendment

of the U.S. Constitution protect against unreasonable searches and seizures. An officer

“may . . . conduct a brief, investigatory stop when, based on a totality of the circumstances,

the officer has a reasonable, articulable suspicion that criminal activity is afoot.” State v.

Campbell, 905 N.E.2d 51, 54 (Ind. Ct. App. 2009), trans. denied. “Reasonable suspicion

entails some minimal level of objective justification for making a stop, something more

than an unparticularized suspicion or hunch, but less than the level of suspicion required

for probable cause.” Id.

       Generally, an anonymous tip, without more, is insufficient to support the reasonable

suspicion necessary for a brief investigatory stop. Fuqua v. State, 984 N.E.2d 709, 714

(Ind. Ct. App. 2013), trans. denied. Instead, an anonymous tip must be corroborated by a

police officer’s own observations or a specific indicia of reliability to establish reasonable

suspicion. Id. Our Supreme Court has stated:

       [P]recedent dictates that for an anonymous tip to constitute
       the reasonable suspicion necessary for a valid investigatory stop, at least two
       conditions must be met.                  First, significant aspects of
       the tip must be corroborated by the police. Such corroboration requires that
       an anonymous tip give the police something more than details regarding facts
       easily obtainable by the general public to verify its credibility. Second,

                                              5
       an anonymous tip, if it is to be considered reliable enough to
       constitute reasonable suspicion to conduct an investigatory stop, must also
       demonstrate an intimate familiarity with the suspect’s affairs and be able to
       predict future behavior.

Sellmer v. State, 842 N.E.2d 358, 361 (Ind. 2006) (quotations, citations, and alteration

omitted).

       The tip received by Deputy Hughes was corroborated as required under Sellmer.

After learning that an intoxicated man was driving a red pick-up truck in the area, Deputy

Hughes observed Barbour’s truck “drift[] over in the fast lane two (2) different times.” Tr.

p. 47. He drifted over the dotted line without a visible turn signal. Id. at 50. Deputy

Hughes observed Barbour’s erratic driving and concluded that Barbour’s truck was the

same red pick-up truck that had just left a domestic dispute. Because Deputy Hughes’s tip

was corroborated, he had reasonable suspicion of impaired driving and properly stopped

Barbour to inquire further. Accordingly, the trial court did not abuse its discretion in

admitting Deputy Hughes’s testimony or the blood-alcohol test results obtained from the

chemical blood test following the traffic stop.

       Affirmed.

RILEY, J., and MAY, J., concur.




                                             6